Case 17-22147-GLT                         Doc 94           Filed 05/31/19 Entered 05/31/19 18:22:47                                              Desc Main
                                                           Document     Page 1 of 2
B2030 (Form 2030) (12/15)
                                                 United States Bankruptcy Court
                                                   Western District of Pennsylvania


     In re: RONALD S. JONES,                                                              Case No. 17-22147-GLT

                      Debtor.                                                             Chapter 7




                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
       named debtor(s) and that compensation paid to me within one year before the filing of the petition in
       bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
       contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                                  comp. at hourly rates
       For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                              6,900.00
       Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                                 n/a
       Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.     The source of the compensation paid to me was:

              x Debtor                                 Other (specify)

3.     The source of compensation to be paid to me is:

              x Debtor                                 Other (specify)

4.            x I have not agreed to share the above-disclosed compensation with any other person unless they are
             members and associates of my law firm.

                I have agreed to share the above-disclosed compensation with a other person or persons who are not
             members or associates of my law firm. A copy of the agreement, together with a list of the names of the
             people sharing in the compensation, is attached.

5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
       case, including:

       a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
             file a petition in bankruptcy;

       b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
             hearings thereof; and
 Case 17-22147-GLT                 Doc 94       Filed 05/31/19 Entered 05/31/19 18:22:47                             Desc Main
                                                Document     Page 2 of 2
 B2030 (Form 2030) (12/15)

      d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

      e.   [Other provisions as needed]




Debtor agreed to fund evergreen retainer in the amount of $3,000.00. All legal services to be billed at the
law ﬁrm's standard hourly rates, which are set forth below.

       Name                                  Year AdmiA
                                                      Aed to PA Bar                    Hourly Rate

Aurelius P. Robleto                                  2005                                  $310 ($320, aJ
                                                                                                        Jer 1/1/19)
Renee M. Kuruce                                      2012                                  $260 ($270, aJ
                                                                                                        Jer 1/1/19)
paralegals                                           n/a                                   $110


 6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:

Pursuant to the engagement agreement with the debtor, I agreed to represent the debtor in only one adversary
proceeding commenced by the seller of a business, i.e., Patak v. Jones (In re: Jones), adv. no. 17-02222-GLT.




                                                       CERTIFICATION

               I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
            me for representation of the debtor(s) in this bankruptcy proceeding.

             May 31, 2019
            ______________________                /s/ Aurelius P. Robleto
            Date                                     Signature of Attorney

                                                  Robleto Law, PLLC
                                                     Name of law firm



                                                                                Aurelius P. Robleto
                                                                                PA ID No. 94633
                                                                                ROBLETO LAW, PLLC
                                                                                Three Gateway Center
                                                                                401 Liberty Avenue, Suite 1306
                                                                                PiH
                                                                                  Hsburgh, PA 15222
                                                                                Tel: (412) 925-8194
                                                                                Fax: (412) 346-1035
                                                                                apr@robletolaw.com
